Citation Nr: 1228525	
Decision Date: 08/20/12    Archive Date: 08/30/12

DOCKET NO.  08-38 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for residuals of a cold injury to hands and feet.

3.  Entitlement to service connection for a bilateral leg disorder manifested by cramps and numbness.

4.  Entitlement to service connection for anemia, claimed as the result of exposure to ionizing radiation.

5.  Entitlement to service connection for a seizure disorder.

6.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression/low self esteem.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to October 1984.  He also had a period of reserve service.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Jackson, Mississippi, which denied entitlement to service connection for the aforementioned claims.

The Board notes that, although the Veteran requested and was scheduled for a March 2010 Travel Board hearing before a Veterans Law Judge, prior to the hearing, he requested the hearing be rescheduled due to an economic hardship resulting in his inability to travel to the RO.  The hearing was rescheduled for September 21, 2010.  However, on September 7, 2010, the Veteran again reported that he did not have the ability to travel to the RO, and requested the hearing be rescheduled on the basis that, by that time, his economic situation possibly "would have eased."  Thereafter, in a letter dated September 15, 2010, the RO advised the Veteran that, because it had previously informed him that VA is unable pay the cost of transportation or any other expenses associated with a hearing, and that a hearing before the Board is not required in order to appeal a denied claim, the claim was being sent to the Board for appellate consideration.  Accordingly, and because the Veteran has neither requested, nor shown good cause for why another hearing should be rescheduled, his request for a Travel Board hearing is deemed withdrawn.  See 38 C.F.R. §20.704(d) (2011).         
                       
The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required is required on his part.


REMAND

Under the Veterans Claims Assistance Act of 2000 ("VCAA"), Public Law No. 106-475, 114 Stat. 2096 (2000), VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  See 38 U.S.C.A. § 5103A  (West 2002).  Although the Board regrets the additional delay that will result from this remand, nevertheless, it is constrained by the fact that proper adjudication of the claims requires additional development. 

Review of the claims folder reveals that, although the Veteran's claims were denied based in part on a finding by the RO that a September 2006 examination at the Jackson VA Medical Center ("VAMC") revealed no evidence of the claimed conditions, the record of such an examination appears to be missing from the Veteran's claims folder.  Moreover, there are no VA treatment records in the Virtual VA electronic records system.  In this regard, the Court notes that, in Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims ("Court") held that VA has constructive notice of VA-generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO/AMC must make all reasonable attempts to obtain the missing records and associate them with the claims folder.

Additionally, as the most recent VA treatment records are dated September 2006, an attempt must be made to locate and associate with the claims folder any updated treatment reports pertaining to any of the Veteran's claimed disabilities since that time.  See Bell, supra. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must obtain and associate with the claims folder any and all VA treatment records not currently associated with the record, to specifically include the VAMC examination report dated in September 2006, that is repeatedly referenced in the October 2008 statement of the case.  It must also associate with the claims folder any records dated after September 2006  pertaining to treatment of any of the Veteran's claimed disabilities.  If no such records are available, this fact should be clearly documented in the claims file.

2.  Following completion of the above, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

